DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               W.J., the Father,
                                  Appellant,

                                      v.

  DEPARTMENT OF CHILDREN AND FAMILIES and GUARDIAN AD
                    LITEM PROGRAM,
                        Appellees.

                               No. 4D15-2446

                           [November 25, 2015]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Kirk C. Volker, Judge; L.T. Case No. 2014DP300733.

  Andrew A. Holness of Andrew A. Holness, P.A., West Palm Beach, for
appellant.

  Rosemarie Farrell, Children's Legal Services, Orlando, for appellee
Department of Children and Families.

   Gale Forman Collins, Sanford, for appellee Guardian Ad Litem
Program.

PER CURIAM.

   Affirmed. See D.E. v. Dep’t of Children and Families, 979 So. 2d 1186
(Fla. 4th DCA 2008).

CIKLIN, C.J., TAYLOR and LEVINE, JJ., concur.

                           *           *           *

   Not final until disposition of timely filed motion for rehearing.